DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
 
Response to Arguments
The Amendment filed 3/24/2021 has been entered.  Claims 1, 10 and 19 have been amended. Claims 1-19 remain pending in the application.  

Applicant's arguments have partially overcome the 35 U.S.C. 112(a) rejection previously set forth in the non-final Office Action mailed 9/30/2020.  The rejection to claims 1-4, 9-13 and 18-19 are withdrawn, but the rejection to claims 5-8 and 14-17 are maintained because they are not supported in the specification.
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.  On pages 10-11 Applicant argues Ghosh does not teach turbine groupings where a second group is beyond the proximity of the first group.  However, Ghosh discloses Wind Park I and Wind Park N.  Applicant argues Ghosh does not disclose criteria in determining how wind .  
On page 11, Applicant argues Sideratos does not teach “using a wind turbine weather forecasting model and real-time environmental data to determine a weather forecast or correct a weather forecasting model” as required by claim 1. However, the Examiner believes the cited passages of Sideratos at page 258, col 2, paragraph 1 of “capturing the airflow” teaches a real-time environmental data, “along with advanced statistical modeling” teaches a forecasting model, “to supplant the information given by the physical models” teaches “correct a weather forecasting model” thereby teaching the claimed limitation.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-11 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
grouping a first plurality of wind turbines in the wind farm in a first group, each of the first plurality of wind turbines being within a first proximity to each other; 
grouping a second plurality of wind turbines in the wind farm in a second group, members of the first group not being within the second group, each of the second plurality of wind turbines being beyond the first proximity of each of the first plurality of wind turbines; 
receiving a first weather forecast from a first wind turbine weather forecasting model using real-time environmental data collected from first meteorological sensors located at least within a geographic location of the first plurality of wind turbines; 
for each of the plurality of wind turbines in the first group, collecting a measure of wind direction at a hub-height of at least a subset of the wind turbines; 
correcting the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model; 
obtaining a forecast value of wind information for the plurality of wind turbines in the wind farm based on the corrected first weather forecasting model; and 
forecasting the output power of each of the plurality of the wind turbines based on the forecast value and a power forecasting model.  

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “grouping a first plurality of wind turbines in the wind farm in a first group, each of the first plurality of wind turbines being within a first proximity to each other; grouping a second plurality of wind turbines in the wind farm in a second group, members of the first group not being within the second group, each of the second plurality of wind turbines being beyond the first proximity of each of the first plurality of wind turbines” is abstract because “grouping” can be performed in the human mind.  Further, the element of wind turbine groups merely describes the well-understood element of a generic wind turbine farm, abstractly divided into 2 groups where a second group is necessarily beyond the first group.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) claims 2-3 and 6-9 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-3 and 6-9 are merely extensions of abstract ideas with no additional elements.


Evaluating claim 10, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
receive a first weather forecast from a first wind turbine weather forecasting model using real-time environmental data collected from first meteorological sensors located at least within a geographic location of the first plurality of wind turbines; 
for each of the plurality of wind turbines in the first group, collect a measure of wind direction at a hub-height of at least a subset of the wind turbines; 
correct the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model; 
obtain a forecast value of wind information for the plurality of wind turbines in the wind farm based on the corrected first weather forecasting model; and 
forecast the output power of each of the plurality of the wind turbines based on the forecast value and a power forecasting model.  
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  
Therefore, the claims are directed to an abstract idea. 
Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The element of “group a first plurality of wind turbines in the wind farm in a first group, each of the first plurality of wind turbines being within a first proximity to each other; group a second plurality of wind turbines in the wind farm in a second group, members of the first group not being within the second group, each of the second plurality of wind turbines being beyond the first proximity of each of the first plurality of wind turbines” is abstract because “grouping” can be performed in the human mind.  Further, the element of wind turbine groups merely describes the well-understood element of a generic wind turbine farm, abstractly divided into 2 groups where a second group is necessarily beyond the first group.  Therefore the claims are found to be patent ineligible.  
The elements of “one or more computer processors,” “one or more computer readable storage media” and “and program instructions stored on the one or more computer readable storage media” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.


	The additional limitations of claims 11-13 and 15-18 are merely extensions of abstract ideas with no additional elements.
Evaluating claim 19, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
receiving a first weather forecast from a first wind turbine weather forecasting model using real-time environmental data collected from first meteorological sensors located at least within a geographic location of the first plurality of wind turbines; for each of the plurality of wind turbines in the first group, collecting a measure of wind direction at a hub-height of at least a subset of the wind turbines; correcting the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model; obtaining a forecast value of wind information for the plurality of wind turbines in the wind farm based on the corrected first weather forecasting model; and forecasting an output power of each of the plurality of the wind turbines based on the forecast value and a power forecasting model.   
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  
Therefore, the claims are directed to an abstract idea. 
Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “grouping a first plurality of wind turbines in a wind farm in a first group, each of the first plurality of wind turbines being within a first proximity to each other; grouping a second plurality of wind turbines in the wind farm in a second group, members of the first group not being within the second group, each of the second plurality of wind turbines being beyond the first proximity of each of the first plurality of wind turbines” is abstract because the grouping can be done in the human mind.  Further, the element of wind turbine groups merely describes the well-understood element of a generic wind turbine farm, abstractly divided into 2 groups where a second group is necessarily beyond the first group.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
The elements of “processors” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).

	

	
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 14 generally recite the limitations:
the wind turbines of the second group are spread apart from each other relative to the wind turbines of the first group which are more densely located together.
Although paragraphs [0099] of the printed publication were considered by the Examiner for teaching a grid, it is not explicit that the second group is less dense than the first group.
However, the original filed specification does not disclose the claimed subject matter above.
Claims 6 and 15 generally recite the limitations:

However, the original filed specification does not disclose the claimed subject matter above.
Claims 7 and 16 generally recite the limitations:
selecting the subset of the real-time environmental data comprises selecting the subset of the real-time environmental data based on real-time environmental data collected from every Nth wind turbine of the wind farm, where N is an integer.
However, the original filed specification does not disclose the claimed subject matter above.
Claims 8 and 17 generally recite the limitations:
selecting the subset of the real-time environmental data comprises selecting the subset of the real-time environmental data comprises all real-time environmental data which is greater than a sum of an average of all real-time environmental data in the wind farm and a standard difference value r.
However, the original filed specification does not disclose the claimed subject matter above.
Furthermore, the original filed specification of the parent application 14/187,807, published as US Publication 2014/0244188 does not disclose the claimed subject matter above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 6,925,385 (Ghosh) in view of “An Advanced Statistical Method for Wind Power Forecasting” (Sideratos).

Regarding claim 1, Ghosh discloses a method for forecasting an output power of a wind turbine in a wind farm (“The disclosed system provides for secure, remote access to allow the system to be fully integrated into utility operations (forecasting, power, marketing, operations and others).” (Col 6, Ln 12)), the method comprising:
grouping a first plurality of wind turbines in the wind farm in a first group, each of the first plurality of wind turbines being within a first proximity to each other (“A wind power management system for monitoring, a group of wind turbine generator parks, comprising: a plurality of SCADA systems each including a SCADA server for collecting wind turbine generator data in real time for each park and for calculating individual process data reports based thereon” (claim 1), Wind Park 1- ref 12, (FIG 2 and FIG 1));
grouping a second plurality of wind turbines in the wind farm in a second group, members of the first group not being within the second group, each of the second plurality of wind turbines being beyond the first proximity of each of the first plurality of wind turbines (“A wind power management system for monitoring, a group of wind turbine generator parks, comprising: a plurality of SCADA systems each including a SCADA server for collecting wind turbine generator data in real time for each park and for calculating individual process data reports based thereon” (claim 1), Wind Park N- ref 14 (FIG 2 and FIG 1) the second group can be any turbine group Wind Park N that is not part of the first group Wind Park I);
receiving a first weather forecast from a first wind turbine weather forecasting model (“The real-time portfolio manager 18 further includes a forecasting module 41 which responds to the stored meteorological information to predict the output of the wind turbine generators such as the generator 15” (Col 7, Ln 51-54));
using real-time environmental data collected from first meteorological sensors located at least within a geographic location of the first plurality of wind turbines (“the system can monitor and control any point from a wind park local or remote. These points include an overview (park/substation summary, individual turbine kW, wind speed, status). Also, monitored is the individual turbine (accumulators, temperature, angles, electrical, status). Furthermore, temperatures of the gear box, generator, nacelle, and ambient” (Col 5, Ln 2), “Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts” (Col 8, Ln 10));
for each of the plurality of wind turbines in the first group, collecting a measure of wind direction at hub-height of at least a subset of the wind turbines (“The forecasting module 41 is available from various suppliers such as from 3Tier Environmental Group, LLC and TrueWind Solutions, LLC. The information provided includes hourly wind speed, direction, and plant output forecasts. Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts” (Col 8, Ln 7), “This functionality is provided through the `COMPARE` feature of the SCADA system. Parameters can be compared, and include, for example, wind speed, power, temperature, pressure and others, for all the turbines in a GROUP/PARK in a comparison summary … This chart very clearly singles out the turbine (or turbines) from the group” (Col 11, Ln 4), “The wind power managing system 10 monitors a group of wind turbine generator parks, such as a wind park 12 and a wind park 14 each having a number of wind turbine generators such as a generator 15 in the wind park 12”  (Col 6, Ln 36)).
Ghosh does not explicitly disclose:
correcting the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model; 
obtaining a forecast value of wind information for the plurality of wind turbines in the wind farm based on the corrected first weather forecasting model; and
forecasting the output power of each of the plurality of the wind turbines based on the forecast value and a power forecasting model.

However, a like reference Sideratos teaches:
correcting the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model [“physical models must and statistical models may use numerical weather prediction (NWP) models [7]–[8][9][10][11]. Models not using NWP might have acceptable accuracy for the first 3–4 h but generally produce very inaccurate results for longer prediction horizons. Often, the optimal model is a combination of both, using physical considerations to capture the airflow in the region of the wind turbines and using advanced statistical modeling to supplement the information given by the physical models. Often, the optimal model is a combination of both, using physical considerations to capture the airflow in the region of the wind turbines and using advanced statistical modeling to supplement the information given by the physical models” [pg 258, col 2, para 1] the numerical weather prediction model is supplemented, or corrected with the physical consideration information; 
obtaining a forecast value of wind information for the plurality of wind turbines in the wind farm based on the corrected first weather forecasting model (“method provides a preliminary forecasting of wind power based on numerical weather predictions (NWPs) using radial base function (RBf) network, but subsequently, it estimates the quality of the forecasts provided by the NWPs using fuzzy rules. Thus, it is able to improve its performance by a further application of RBfs” [pg 258, col 2, para 3] the forecast of wind information is inherent in the NWP because it is used to forecast wind power; and “wind power data from the Klim wind farm… The wind data and the power production data sets … NWP data from the Danish HIRLAM model have been used… These data comprise the training sets” [pg 259, col 2, para 2]. The claim does not recite information regarding a specific wind turbine, only requiring the sensor to be located in the wind farm; thus the wind turbine may be any subset of the wind turbines in the wind farm); and
forecasting the output power of each of the plurality of the wind turbines based on the forecast value and a power forecasting model (“The overall system consists of three models: the preliminary wind power prediction model, a model that provides a fuzzy index about the reliability of the numerical weather predictions (the main input data to the system), and the final wind power prediction model” [page 259, col 2, para 1], FIG. 4 Wind power prediction; “where P(t + 1) is the output of the model, P(t) is the wind power production” [pg 260, Col 2, Para 1];  also: “The Zephyr tool is the combination of the wind power prediction tool and the predictor tool that is a physical model” [page 258, col 2, para 2]; “The EWIND model developed by TrueWind, Inc. applies a once-and-for-all parameterization for the local effect using the output of the ForeWind NWP model” [page 258, col 2, para 2]; “wind power prediction tool (AWPT) [17]. This tool uses weather forecasts coming from Lokalmodell (LM) of the Deutsche Wetterdienst (DWD) and predicts the wind power with artificial neural networks” [page 258, col 2, para 2]; “a preliminary forecasting of wind power based on numerical weather predictions” [page 258, col 2, para 3], “proposed model is based on neural networks that use as inputs time-series of wind power and NWPs, in order to estimate the future wind power production” [page 259, col 1, para 2]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the power forecast system of Ghosh to update or correct the models with gathered information as taught by Sideratos, to accurately forecast wind farm power.

Regarding claim 2, the combination of Ghosh and Sideratos generally discloses the method above, and further Ghosh discloses:
receiving a second weather forecast from a second wind turbine weather forecasting model using real-time environmental data collected from second meteorological sensors located at least within a geographic location of the second plurality of wind turbines (“A wind power management system for monitoring, a group of wind turbine generator parks, comprising: a plurality of SCADA systems each including a SCADA server for collecting wind turbine generator data in real time for each park and for calculating individual process data reports based thereon” (claim 1), Wind Park 1- 12, Wind Park N- 14 (FIG 2 and FIG 1)), 
Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts.  The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10)).

Regarding claim 3, the combination of Ghosh and Sideratos generally discloses the method above, and further Ghosh discloses:
receiving a second weather forecast from a second wind turbine weather forecasting model using real-time environmental data collected from second meteorological sensors located at least within a geographic location of the second plurality of wind turbines (“Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts.  The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10), Wind Park 1- 12, Wind Park N- 14 (FIG 2 and FIG 1));
for each of the plurality of wind turbines in the second group, collecting a measure of wind direction at a hub-height of at least a subset of the wind turbines (“The information provided includes hourly wind speed, direction, and plant output forecasts. Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts” (Col 8, Ln 10)); and
correcting the second wind turbine weather forecasting model by using the measures of wind directions to produce a corrected second weather forecasting model (“The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10),
wherein the forecast value of wind information for the plurality of wind turbines in the wind farm is based on the corrected first weather forecasting model and the corrected second weather forecast (“The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10)).

Regarding claim 4, the combination of Ghosh and Sideratos generally discloses the method above, and further Ghosh discloses the first wind turbine weather forecasting model and the second wind turbine weather forecasting model are different models (Wind Park 1- 12, Wind Park N- 14 (FIG 2 and FIG 1), because the wind parks take different data, the models would be different “The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10)).

Regarding claim 5, the combination of Ghosh and Sideratos generally discloses the method above, and further Ghosh discloses the wind turbines of the second group are spread apart from each other relative to the wind turbines of the first group which are more densely located together (Wind Park 1- 12, Wind Park N- 14 (FIG 2 and FIG 1) it would be inherent or at least obvious that a first wind park would differ from a second wind park in density between turbines).

Regarding claim 6, the combination of Ghosh and Sideratos generally discloses the above, and further Ghosh discloses:
the system can monitor and control any point from a wind park local or remote. These points include an overview (park/substation summary, individual turbine kW, wind speed, status). Also, monitored is the individual turbine (accumulators, temperature, angles, electrical, status)” (Col 5, Ln 3), “This functionality is provided through the `COMPARE` feature of the SCADA system. Parameters can be compared, and include, for example, wind speed, power, temperature, pressure and others, for all the turbines in a GROUP/PARK in a comparison summary … This chart very clearly singles out the turbine (or turbines) from the group” (Col 11, Ln 4)).

Regarding claim 7, the combination of Ghosh and Sideratos generally discloses the method above, and further Ghosh discloses:
selecting the subset of the real-time environmental data comprises selecting the subset of the real-time environmental data based on real-time environmental data collected from every Nth wind turbine of the wind farm, where N is an integer (“This functionality is provided through the `COMPARE` feature of the SCADA system. Parameters can be compared, and include, for example, wind speed, power, temperature, pressure and others, for all the turbines in a GROUP/PARK in a comparison summary … This chart very clearly singles out the turbine (or turbines) from the group” (Col 11, Ln 4), “The wind power managing system 10 monitors a group of wind turbine generator parks, such as a wind park 12 and a wind park 14 each having a number of wind turbine generators such as a generator 15 in the wind park 12”  
Regarding claim 8, the combination of Ghosh and Sideratos generally discloses the method above, and further Ghosh discloses selecting the subset of the real-time environmental data comprises all real-time environmental data which is greater than a sum of an average of all real-time environmental data in the wind farm and a standard difference value r (“The SCADA system interfaces with the data logger for all meteorological tower data. The type of data includes average wind speed, wind speed average standard deviation, direction, temperature, pressure, etc” (Col 13, Ln 34) “The benchmarking module 49 compares the performance of the wind turbine generators operating under similar conditions, and if differences are detected” (Col 8, Ln 32), accesses data to process customized performance analysis reports for components, individual wind turbines, the wind park or the entire portfolio of wind parks for the enterprise. The output and performance information is scalable (Col 5, Ln 37), “These points include an overview (park/substation summary, individual turbine kW, wind speed, status). Also, monitored is the individual turbine (accumulators, temperature, angles, electrical, status)” (Col 5, Ln 2)).

Regarding claim 9, the combination of Ghosh and Sideratos generally discloses the method above, and further Ghosh discloses  the power forecasting model is a power curve of the wind turbine and a function related to a plurality of properties of the wind turbine, air density, and the forecast value (“Measured values are adjusted for air density in accordance with the contracts. Samples of power curve reports are shown in FIGS. 28 and 29” (Col 15, Ln 39)).

Regarding claim 10, Ghosh discloses an apparatus for forecasting output power of a wind turbine in a wind farm (“The disclosed system provides for secure, remote access to allow the system to be fully integrated into utility operations (forecasting, power, marketing, operations and others).” (Col 6, Ln 12)), the apparatus comprising:
one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for executing by at least one of the one or more processors to (Col 16, Ln 9):
group a first plurality of wind turbines in a wind farm in a first group, each of the first plurality of wind turbines being within a first proximity to each other (“A wind power management system for monitoring, a group of wind turbine generator parks, comprising: a plurality of SCADA systems each including a SCADA server for collecting wind turbine generator data in real time for each park and for calculating individual process data reports based thereon” (claim 1), Wind Park 1- ref 12, (FIG 2 and FIG 1));
group a second plurality of wind turbines in the wind farm in a second group, members of the first group not being within the second group, each of the second plurality of wind turbines being beyond the first proximity of each of the first plurality of wind turbines (“A wind power management system for monitoring, a group of wind turbine generator parks, comprising: a plurality of SCADA systems each including a SCADA server for collecting wind turbine generator data in real time for each park and for calculating individual process data reports based thereon” (claim 1), Wind Park N- ref 14 (FIG 2 and FIG 1) the second group can be any turbine group Wind Park N that is not part of the first group Wind Park I);
receive a first weather forecast from a first wind turbine weather forecasting model using real-time environmental data collected from first meteorological sensors located at least within a geographic location of the first plurality of wind turbines (“the system can monitor and control any point from a wind park local or remote. These points include an overview (park/substation summary, individual turbine kW, wind speed, status). Also, monitored is the individual turbine (accumulators, temperature, angles, electrical, status). Furthermore, temperatures of the gear box, generator, nacelle, and ambient” (Col 5, Ln 2), “Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts” (Col 8, Ln 10));
for each of the plurality of wind turbines in the first group, collect a measure of wind direction at a hub-height of at least a subset of the wind turbines (“The forecasting module 41 is available from various suppliers such as from 3Tier Environmental Group, LLC and TrueWind Solutions, LLC. The information provided includes hourly wind speed, direction, and plant output forecasts. Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts” (Col 8, Ln 7), “This functionality is provided through the `COMPARE` feature of the SCADA system. Parameters can be compared, and include, for example, wind speed, power, temperature, pressure and others, for all the turbines in a GROUP/PARK in a comparison summary … This chart very clearly singles out the turbine (or turbines) from the group” (Col 11, Ln 4), “The wind power managing system 10 monitors a group of wind turbine generator parks, such as a wind park 12 and a wind park 14 each having a number of wind turbine generators such as a generator 15 in the wind park 12”  (Col 6, Ln 36)).
Ghosh does not explicitly disclose:
correct the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model;
obtain a forecast value of wind information for the plurality of wind turbines in the wind farm based on the corrected first weather forecasting model; and

However, a like reference Sideratos teaches:
correct the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model [“physical models must and statistical models may use numerical weather prediction (NWP) models [7]–[8][9][10][11]. Models not using NWP might have acceptable accuracy for the first 3–4 h but generally produce very inaccurate results for longer prediction horizons. Often, the optimal model is a combination of both, using physical considerations to capture the airflow in the region of the wind turbines and using advanced statistical modeling to supplement the information given by the physical models. Often, the optimal model is a combination of both, using physical considerations to capture the airflow in the region of the wind turbines and using advanced statistical modeling to supplement the information given by the physical models” [pg 258, col 2, para 1] the numerical weather prediction model is supplemented, or corrected with the physical consideration information; 
obtain a forecast value of wind information for the plurality of wind turbines in the wind farm based on the corrected first weather forecasting model (“method provides a preliminary forecasting of wind power based on numerical weather predictions (NWPs) using radial base function (RBf) network, but subsequently, it estimates the quality of the forecasts provided by the NWPs using fuzzy rules. Thus, it is able to improve its performance by a further application of RBfs” [pg 258, col 2, para 3] the forecast of wind information is inherent in the NWP because it is used to forecast wind power; and “wind power data from the Klim wind farm… The wind data and the power production data sets … NWP data from the Danish HIRLAM model have been used… These data comprise the training sets” [pg 259, col 2, para 2]. The claim does not recite information regarding a specific wind turbine, only requiring the sensor to be located in the wind farm; thus the wind turbine may be any subset of the wind turbines in the wind farm); and
forecast the output power of each of the plurality of the wind turbines based on the forecast value and a power forecasting model (“The overall system consists of three models: the preliminary wind power prediction model, a model that provides a fuzzy index about the reliability of the numerical weather predictions (the main input data to the system), and the final wind power prediction model” [page 259, col 2, para 1], FIG. 4 Wind power prediction; “where P(t + 1) is the output of the model, P(t) is the wind power production” [pg 260, Col 2, Para 1];  also: “The Zephyr tool is the combination of the wind power prediction tool and the predictor tool that is a physical model” [page 258, col 2, para 2]; “The EWIND model developed by TrueWind, Inc. applies a once-and-for-all parameterization for the local effect using the output of the ForeWind NWP model” [page 258, col 2, para 2]; “wind power prediction tool (AWPT) [17]. This tool uses weather forecasts coming from Lokalmodell (LM) of the Deutsche Wetterdienst (DWD) and predicts the wind power with artificial neural networks” [page 258, col 2, para 2]; “a preliminary forecasting of wind power based on numerical weather predictions” [page 258, col 2, para 3], “proposed model is based on neural networks that use as inputs time-series of wind power and NWPs, in order to estimate the future wind power production” [page 259, col 1, para 2]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the power forecast system of Ghosh to update or correct the models with gathered information as taught by Sideratos, to accurately forecast wind farm power.

Regarding claim 11, the combination of Ghosh and Sideratos generally discloses the apparatus above, and further Ghosh discloses:
the program instructions stored on the one or more computer readable storage media for further executing by the at least one of the one or more processors to receive a second weather forecast from a second wind turbine weather forecasting model using real-time environmental data collected from second meteorological sensors located at least within a geographic location of the second plurality of wind turbines (“A wind power management system for monitoring, a group of wind turbine generator parks, comprising: a plurality of SCADA systems each including a SCADA server for collecting wind turbine generator data in real time for each park and for calculating individual process data reports based thereon” (claim 1), Wind Park 1- 12, Wind Park N- 14 (FIG 2 and FIG 1)), 
wherein the forecast value of wind information for the plurality of wind turbines in the wind farm is based on the corrected first weather forecasting model and the second weather forecast (“Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts.  The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10)).

Regarding claim 12, the combination of Ghosh and Sideratos generally discloses the method above, and further Ghosh discloses:
receive a second weather forecast from a second wind turbine weather forecasting model using real-time environmental data collected from second meteorological sensors located at least within a geographic location of the second plurality of wind turbines (“Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts.  The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10), Wind Park 1- 12, Wind Park N- 14 (FIG 2 and FIG 1));
for each of the plurality of wind turbines in the second group, collect a measure of wind direction at a hub-height of at least a subset of the wind turbines (“The information provided includes hourly wind speed, direction, and plant output forecasts. Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts” (Col 8, Ln 10)); and
correcting the second wind turbine weather forecasting model by using the measures of wind directions to produce a corrected second weather forecasting model (“The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10),
wherein the forecast value of wind information for the plurality of wind turbines in the wind farm is based on the corrected first weather forecasting model and the corrected second weather forecast (“The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10)).

Regarding claim 13, the combination of Ghosh and Sideratos generally discloses the apparatus above, and further Ghosh discloses the first wind turbine weather forecasting model and the second wind turbine weather forecasting model are different models (Wind Park 1- 12, Wind Park N- 14 (FIG 2 and FIG 1), because the wind parks take different data, the models would be different “The statistical model "learns" with experience, with the result that the forecast accuracy improves steadily over time” (Col 8, Ln 10)).

Regarding claim 14 the combination of Ghosh and Sideratos generally discloses the apparatus above, and further Ghosh discloses the wind turbines of the second group are spread apart from each other relative to the wind turbines of the first group which are more densely located together (Wind Park 1- 12, Wind Park N- 14 (FIG 2 and FIG 1) it would be inherent or at least obvious that a first wind park would differ from a second wind park in density between turbines).

Regarding claim 15, the combination of Ghosh and Sideratos generally discloses the apparatus above, and further Ghosh discloses select a subset of the real-time environmental data wherein the first weather forecast is generated by the first wind turbine weather forecasting model using the subset of the real-time environmental data (“the system can monitor and control any point from a wind park local or remote. These points include an overview (park/substation summary, individual turbine kW, wind speed, status). Also, monitored is the individual turbine (accumulators, temperature, angles, electrical, status)” (Col 5, Ln 3), “This functionality is provided through the `COMPARE` feature of the SCADA system. Parameters can be compared, and include, for example, wind speed, power, temperature, pressure and others, for all the turbines in a GROUP/PARK in a comparison summary … This chart very clearly singles out the turbine (or turbines) from the group” (Col 11, Ln 4)).

Regarding claim 16, the combination of Ghosh and Sideratos generally discloses the apparatus above, and further Ghosh discloses selecting the subset of the real-time environmental data comprises selecting the subset of the real-time environmental data based on real-time This functionality is provided through the `COMPARE` feature of the SCADA system. Parameters can be compared, and include, for example, wind speed, power, temperature, pressure and others, for all the turbines in a GROUP/PARK in a comparison summary … This chart very clearly singles out the turbine (or turbines) from the group” (Col 11, Ln 4), “The wind power managing system 10 monitors a group of wind turbine generator parks, such as a wind park 12 and a wind park 14 each having a number of wind turbine generators such as a generator 15 in the wind park 12”  (Col 6, Ln 36)).

Regarding claim 17, the combination of Ghosh and Sideratos generally discloses the apparatus above, and further Ghosh discloses selecting the subset of the real-time environmental data comprises all real-time environmental data which is greater than a sum of an average of all real-time environmental data in the wind farm and a standard difference value r (“The SCADA system interfaces with the data logger for all meteorological tower data. The type of data includes average wind speed, wind speed average standard deviation, direction, temperature, pressure, etc” (Col 13, Ln 34) “The benchmarking module 49 compares the performance of the wind turbine generators operating under similar conditions, and if differences are detected” (Col 8, Ln 32), accesses data to process customized performance analysis reports for components, individual wind turbines, the wind park or the entire portfolio of wind parks for the enterprise. The output and performance information is scalable (Col 5, Ln 37), “These points include an overview (park/substation summary, individual turbine kW, wind speed, status). Also, monitored is the individual turbine (accumulators, temperature, angles, electrical, status)” (Col 5, Ln 2))..

Regarding claim 18, the combination of Ghosh and Sideratos generally discloses the apparatus above, and further Ghosh discloses the power forecasting model is a power curve of the wind turbine and a function related to a plurality of properties of the wind turbine, air density, and the forecast value (“Measured values are adjusted for air density in accordance with the contracts. Samples of power curve reports are shown in FIGS. 28 and 29” (Col 15, Ln 39)).

Regarding claim 19, Ghosh discloses a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform a method, the method (Col 16, Ln 9) comprising:
grouping a first plurality of wind turbines in a wind farm in a first group, each of the first plurality of wind turbines being within a first proximity to each other (“A wind power management system for monitoring, a group of wind turbine generator parks, comprising: a plurality of SCADA systems each including a SCADA server for collecting wind turbine generator data in real time for each park and for calculating individual process data reports based thereon” (claim 1), Wind Park 1- ref 12, (FIG 2 and FIG 1));
grouping a second plurality of wind turbines in the wind farm in a second group, members of the first group not being within the second group, each of the second plurality of wind turbines being beyond the first proximity of each of the first plurality of wind turbines (“A wind power management system for monitoring, a group of wind turbine generator parks, comprising: a plurality of SCADA systems each including a SCADA server for collecting wind turbine generator data in real time for each park and for calculating individual process data reports based thereon” (claim 1), Wind Park N- ref 14 (FIG 2 and FIG 1) the second group can be any turbine group Wind Park N that is not part of the first group Wind Park I);
receiving a first weather forecast from a first wind turbine weather forecasting model using real-time environmental data collected from first meteorological sensors located at least within a geographic location of the first plurality of wind turbines (“the system can monitor and control any point from a wind park local or remote. These points include an overview (park/substation summary, individual turbine kW, wind speed, status). Also, monitored is the individual turbine (accumulators, temperature, angles, electrical, status). Furthermore, temperatures of the gear box, generator, nacelle, and ambient” (Col 5, Ln 2), “Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts” (Col 8, Ln 10));
for each of the plurality of wind turbines in the first group, collecting a measure of wind direction at a hub-height of at least a subset of the wind turbines (“The forecasting module 41 is available from various suppliers such as from 3Tier Environmental Group, LLC and TrueWind Solutions, LLC. The information provided includes hourly wind speed, direction, and plant output forecasts. Data is collected from the wind park sites in near real-time to provide a statistical model to provide forecasts” (Col 8, Ln 7), “This functionality is provided through the `COMPARE` feature of the SCADA system. Parameters can be compared, and include, for example, wind speed, power, temperature, pressure and others, for all the turbines in a GROUP/PARK in a comparison summary … This chart very clearly singles out the turbine (or turbines) from the group” (Col 11, Ln 4), “The wind power managing system 10 monitors a group of wind turbine generator parks, such as a wind park 12 and a wind park 14 each having a number of wind turbine generators such as a generator 15 in the wind park 12”  (Col 6, Ln 36)).
Ghosh does not explicitly disclose:
correcting the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model;
obtaining a forecast value of wind information for the plurality of wind turbines in the wind farm based on the corrected first weather forecasting model; and
forecasting the output power of each of the plurality of the wind turbines based on the forecast value and a power forecasting model.
However, a like reference Sideratos teaches:
correcting the first wind turbine weather forecasting model by using the measures of wind directions to produce a corrected first weather forecasting model [“physical models must and statistical models may use numerical weather prediction (NWP) models [7]–[8][9][10][11]. Models not using NWP might have acceptable accuracy for the first 3–4 h but generally produce very inaccurate results for longer prediction horizons. Often, the optimal model is a combination of both, using physical considerations to capture the airflow in the region of the wind turbines and using advanced statistical modeling to supplement the information given by the physical models. Often, the optimal model is a combination of both, using physical considerations to capture the airflow in the region of the wind turbines and using advanced statistical modeling to supplement the information given by the physical models” [pg 258, col 2, para 1] the numerical weather prediction model is supplemented, or corrected with the physical consideration information; 
method provides a preliminary forecasting of wind power based on numerical weather predictions (NWPs) using radial base function (RBf) network, but subsequently, it estimates the quality of the forecasts provided by the NWPs using fuzzy rules. Thus, it is able to improve its performance by a further application of RBfs” [pg 258, col 2, para 3] the forecast of wind information is inherent in the NWP because it is used to forecast wind power; and “wind power data from the Klim wind farm… The wind data and the power production data sets … NWP data from the Danish HIRLAM model have been used… These data comprise the training sets” [pg 259, col 2, para 2]. The claim does not recite information regarding a specific wind turbine, only requiring the sensor to be located in the wind farm; thus the wind turbine may be any subset of the wind turbines in the wind farm); and
forecasting the output power of each of the plurality of the wind turbines based on the forecast value and a power forecasting model (“The overall system consists of three models: the preliminary wind power prediction model, a model that provides a fuzzy index about the reliability of the numerical weather predictions (the main input data to the system), and the final wind power prediction model” [page 259, col 2, para 1], FIG. 4 Wind power prediction; “where P(t + 1) is the output of the model, P(t) is the wind power production” [pg 260, Col 2, Para 1];  also: “The Zephyr tool is the combination of the wind power prediction tool and the predictor tool that is a physical model” [page 258, col 2, para 2]; “The EWIND model developed by TrueWind, Inc. applies a once-and-for-all parameterization for the local effect using the output of the ForeWind NWP model” [page 258, col 2, para 2]; “wind power prediction tool (AWPT) [17]. This tool uses weather forecasts coming from Lokalmodell (LM) of the Deutsche Wetterdienst (DWD) and predicts the wind power with artificial neural networks” [page 258, col 2, para 2]; “a preliminary forecasting of wind power based on numerical weather predictions” [page 258, col 2, para 3], “proposed model is based on neural networks that use as inputs time-series of wind power and NWPs, in order to estimate the future wind power production” [page 259, col 1, para 2]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the power forecast system of Ghosh to update or correct the models with gathered information as taught by Sideratos, to accurately forecast wind farm power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857